Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/20/22 have been fully considered but they are not persuasive. Upon reconsideration, the examiner will use a different part of the Miura reference to meet the argued claim limitations. BC1 via terminal SL1 is the positive terminal of battery bank 20A1 (comparing Figs. 1-4). It connects via power supply circuit 134 to top switch of transmission output circuit 140. BC1 via SL5 is the negative terminal of battery bank 20A1 via ground (CV7) connects to bottom switch of 140 (see marked copy of Fig. 4 below with highlights along the path; A shows positive path, B shows negative path). Even if the power is converted in 134, it still is part of the electrical connection between SL1 & the top switch of 140. ¶’s [75, 84, 85] describes LIN1 and LIN2 as being used as communication bus nodes. Thus, the combination of Miura and Kawahara stand.

    PNG
    media_image1.png
    642
    1079
    media_image1.png
    Greyscale

The examiner notes that if the applicant were to employ the serial capacitor on the communication bus limitations from Claims 1 and 10, it would overcome this rejection. The specification objections are withdrawn due to the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (USPGPN 20120161708) in view of Kawahara (USPGPN 20110313613).
Independent Claim 15, Miura teaches a system (Figs. 1-7), comprising:
a battery pack comprising a plurality of series-connected batteries (11 is described to be housed in a metallic case, see ¶[65], i.e. it is a battery pack as one having ordinary skill in the art would understand; plurality of batteries described by Figs. 2-6, each of 20A1-20An); and
an autonomous balancing and communication circuit connected to the battery pack and comprising: a first controller (MC 30, see Fig. 2), a communication bus (602 and 604, see Figs. 2 & 3), and a management network (IC1-IC4 which include IC control circuits 123); wherein:
the management network and the communication bus operate together to perform autonomous voltage balancing for each battery from the battery pack (communication bus allows management network to receive signals from first controller, while management network serves to perform balancing, see Figs. 4-6, esp. BS1-BSn); and
the first controller and the management network utilize the communication bus to communicate with each other and monitor each battery from the battery pack for an error condition; wherein the error relates to at least one of: a temperature, a current, and a voltage (see ¶’s [67, 75] describes communication to the microcomputer 30 when an overvoltage has been detected in a battery, i.e. a voltage of the single battery).
Miura teaches the management network comprises:
a plurality of management cells connected together via the communication bus, wherein each management cell is connected to:
the communication bus via a node; and
a positive terminal and a negative terminal of a respective battery from the battery pack (see Figs. 2-6, esp. 3 & 4).
Miura teaches each management cell from the plurality of management cells comprises: a first switch element connected to the node and configured to selectively connect the positive terminal to the communication bus (top switch of 140 connected to top cell BC1 via terminal SL1 of Fig. 4 through 134, see marked copy below; LIN2 is described as communication bus in ¶’s [75, 84, 85, esp. 75]); and a second switch element connected to the node and configured to selectively connect the negative terminal to the communication bus (bottom switch of 140 is connected to bottom cell BC1 via SL5 of Fig. 4 through ground).
BC1 via terminal SL1 is the positive terminal of battery bank 20A1 (comparing Figs. 1-4). It connects via power supply circuit 134 to top switch of transmission output circuit 140. BC1 via SL5 is the negative terminal of battery bank 20A1 via ground (CV7) connects to bottom switch of 140 (see marked copy of Fig. 4 below with highlights along the path; A shows positive path, B shows negative path). Even if the power is converted in 134, it still is part of the electrical connection between SL1 & the top switch of 140. ¶’s [75, 84, 85] describes LIN1 and LIN2 as being used as communication bus nodes. 

    PNG
    media_image1.png
    642
    1079
    media_image1.png
    Greyscale

Miura is silent to the error relates to at least one of: a temperature and a current.
Kawahara teaches the error relates to at least one of: a temperature and a current (¶’s [102-105, 206, 207, 209] and Claims 40 & 41 describes an error of a temperature [overtemperature abnormality] of the battery being communicated, where Figs. 2 & 3 demonstrate an analogous circuit to Miura and the current invention). One having ordinary skill in the art understands that by monitoring for temperature of the cells, it can both protect the cells and protect the rest of the circuit and surroundings. The battery, when suffering from overheating, is more likely to have reduced lifetime and more likely to no longer work. Furthermore, a battery which becomes damaged from overheating, can cause inflammation, explosion, gassing, etc. which can damage surroundings and/or living beings.
It would have been obvious to a person having ordinary skill in the art to modify Miura with Kawahara to provide improved safety.
Dependent Claim 18, Miura teaches each management cell from the plurality of management cells comprises a second controller configured to: selectively operate the first switch element according to a first control signal; selectively operate the second switch element according to a second control signal (to move between the throws and to change the switches of 140, there would be at least two signals);
communicate with the first controller (via 602/604).
Dependent Claim 19, Miura teaches each management cell further comprises a comparator connected to the node and configured to:
compare a voltage at the node to a threshold voltage;
generate a comparator signal based on the comparison; and
transmit the comparator signal to the second controller (¶’s [67, 75] describes the comparator signal from 262 which is sent to the second controller 123).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Kawahara, further in view of Kawata et al (USPGPN 20080219337)
Dependent Claim 20, Miura is silent to the first controller is connected to the communication bus & configured to communicate with each battery from the battery pack via at least one of: a Local Interconnect Network protocol & a Single Edge Position Modulation technique.
Kawata teaches the first controller is connected to the communication bus & configured to communicate with each battery from the battery pack via at least one of: a Local Interconnect Network protocol & a Single Edge Position Modulation technique (controllers 23 of CC1-CCn and BC, see Figs. 1-3, ¶[61] describes Local Interconnect Network). One having ordinary skill in the art understands that by having a communication protocol, it serves to make it easier to program the system, thus the convenience of the user/producer is improved.
It would have been obvious to a person having ordinary skill in the art to modify Miura in view of Kawahara with Kawata provide improved convenience.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses an apparatus for a battery pack having a plurality of series-connected batteries, comprising: a communication bus comprising a plurality of series-connected capacitors; a plurality of management cells, wherein each management cell is: connected to the communication bus via a node and directly connected to a respective battery from the battery pack and configured to perform autonomous balancing of the respective battery; the prior art fails to disclose the further inclusion of the combination of a communication bus comprising a plurality of series-connected capacitors; a plurality of management cells, wherein each management cell includes at least one switch element configured to selectively connect a terminal of the respective battery to the communication bus; and a first controller connected to the communication bus, wherein the first controller utilizes the communication bus to communicate with each management cell.
Regarding Independent Claim 10, the prior art discloses a method for autonomous balancing and communication in a battery system having a plurality of series-connected batteries connected to a communication bus, comprising: performing autonomous balancing comprising: transferring charge from a first battery, from the plurality of batteries, to a second battery, from the plurality of batteries, comprising: generating a first control signal with a local control system associated with the first battery; selectively operating a first switch according to the first control signal; generating a second control signal with the local control system; selectively operating a second switch according to the second control signal; detecting an error condition in at least one battery from the plurality of batteries; and activating communication between the local control system and a main controller in response to the error condition, communication comprises: generating, with the main controller, a communication signal; transmitting the communication signal across the communication bus to the local control system; and generating a reply signal with the local control system according to the error condition; the prior art fails to disclose the further inclusion of the combination of selectively connecting a first terminal of the first battery to a capacitive storage device with the first switch; and selectively connecting a second terminal of the first battery to the capacitive storage device with the second switch; transmitting the reply signal to the main controller via the communication bus, the communication bus comprises a plurality of series-connected capacitors including the capacitive storage device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Dependent Claims 2-9 and 11-14 are allowed for their dependence upon allowed independent claims 1 and 10.
The following is a statement of reasons for the indication of allowable subject matter: 
The examiner further notes that if the applicant incorporates the limitations from Claims 1 and 10 of “a communication bus comprising a plurality of series connected capacitors” it would bring Claim 15 into condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859